Citation Nr: 1629650	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  10-48 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 14, 2012.

2.  Entitlement to a disability rating in excess of 70 percent for PTSD since February 14, 2012.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 1, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Friend


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to October 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted entitlement to service connection and assigned a 30 percent rating effective from February 26, 2007.  Thereafter, in a November 2010 rating decision, the RO increased the rating to 50 percent, effective from February 26, 2007.

The Veteran testified before the undersigned at a July 2012 Board hearing, a transcript of which has been associated with the claims file.

In April 2013, the Board found that a timely notice of disagreement had been submitted with regard to claims for increased ratings for peripheral neuropathy of the lower extremities.  The Board remanded the increased rating issues so that the Veteran could be provided a statement of the case.  In May 2013, before the issuance of the statement of the case, the Veteran withdrew his appeal.  38 C.F.R. § 20.204 (2015).

In an August 2015 rating decision, the RO increased the rating for PTSD to 70 percent, effective February 14, 2012, and granted entitlement to a TDIU, and special monthly compensation at the housebound rate effective March 1, 2014.  As these grants do not represent a total grant of benefits sought on appeal, the appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to a rating in excess of 70 percent for PTSD is discussed in the REMAND section of this decision and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since February 26, 2007, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood; anxiety; chronic sleep impairment; hypervigilance; anger; intrusive memories; isolation; avoidance; flashbacks; nightmares; irritability; concentration problems; mild memory loss; passive suicidal ideation; near continuous depression; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

2.  Prior to March 1, 2014, the Veteran was engaged in substantially gainful employment. 



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been met since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU prior to March 1, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The initial rating issue on arises from disagreement with the initial rating following the grant of service connection.  In cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 38 C.F.R. § 3.159(b)(3)(i).  Thus, because the April 2007 notice that was provided before service connection was granted was sufficient, VA's duty to notify was satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

Regarding the TDIU claim, a January 2014 letter advised the Veteran of the evidence and information necessary to substantiate his claim for a TDIU, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also provided the Veteran with information concerning evaluation and effective dates that could be assigned, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA examination reports, and lay statements from the Veteran and others.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

In this case, the Veteran was afforded VA examinations in June 2007; February 2011; and May 2013 to determine the severity of his PTSD.  The examinations are adequate as they include interviews with the Veteran, reviews of the record, and full examinations, addressing the relevant rating criteria, to include the impact of PTSD on the Veteran's employability.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, asked questions of the Veteran that touched on the evidence needed to substantiate entitlement to higher initial ratings and TDIU.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).

Turning to the evidence of record, a February 2007 VA PTSD initial consultation shows that the Veteran reported depression, guilt, poor quality of sleep, anger, irritability, and avoidance behaviors.  He indicated that he had few interests or hobbies, and he denied suicidal or homicidal attempts.  The Veteran reported that he lives with his three daughters and grandchildren.  He reported decreased concentration and that his work was suffering as a consequence.  On examination, the Veteran's appearance was clean and casual, his behavior was appropriate, his speech was normal in rate, rhythm, and volume, his mood and affect were sad, depressed, and tearful, his thought processes were organized and goal-directed, his thought content was appropriate, and his insight and judgment were good.  He was assigned a GAF score of 45.

The Veteran was afforded a VA examination in June 2007.  The Veteran reported that he has few friends and mainly interacts with his children and grandchildren.  He reported that his only other leisure activity was working in his yard alone and watching television.  The Veteran denied suicide attempts, but he reported that he came close in the 1990s.  He indicated that in the past, he verbally abused his wife and children.  The Veteran reported estrangement from his oldest daughter and that he only recently repaired a strained relationship with his children and other family.  

On examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His psychomotor activity and speech were unremarkable, and his attitude was cooperative and friendly.  His affect was full, his mood was anxious, and his attention was intact.  The Veteran was oriented to person, time, and place, and his thought process and thought content were unremarkable.  There was no evidence of delusions, and the Veteran's judgment was intact.  The Veteran reported sleep impairment due to frequent waking and nightmares.  There was no evidence of hallucinations or inappropriate behavior.  There was evidence of obsessive/ritualistic behavior in that the Veteran reported some obsessive needs to check the safety and security around the house at times.  The Veteran denied panic attacks and homicidal or suicidal ideation.  The Veteran's impulse control was good, although he described episodes of violence in the past, including fights in bars when he used to drink.  The Veteran denied recent episodes of violence.  The Veteran was able to maintain minimum personal hygiene, and he denied problems with activities of daily living.  The Veteran's remote, recent, and immediate memory was mildly impaired.  

The examiner reported the following symptoms: recurrent and intrusive distressing recollections; avoidance; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from other; restricted range of affect; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; unprovoked anger; anxiety responses to loud noises and other triggers.  Regarding occupational functioning, the Veteran reported that decreased concentration, memory loss, and poor social interaction result in difficulty managing his business and that his business has often not made money due to these issues.  The examiner indicated that "due to concentration problems, intrusive memories, poor sleep, [V]et[eran] has trouble staying on top of the business management of his tax service business [and] also has trouble relating to other people at times."  Regarding social functioning, the examiner indicated that the Veteran reported few interactions outside of family and that he "has trouble connecting with people due to tendency to isolate and anger."  

The examiner assigned a GAF score of 52, and opined that the Veteran's PTSD symptoms result in deficiencies in most areas.  Regarding judgment, the examiner indicated that the Veteran reported a long history of making bad decisions with his family and at work in large part due to poor sleep, impaired concentration, and a desire to isolate and avoid conflict.  Regarding thinking, the examiner indicated that the Veteran reported difficulty with immediate and short-term memory due in part to impairment concentration and a lack of sleep from long-standing sleep problems.  Regarding family relations, the examiner indicated that the Veteran's anger, isolation, and hyperarousal to loud noises led to physical and verbal abuse of his nuclear family and resulted in his extended family distancing themselves from him.  Regarding work, the examiner indicated that the Veteran has trouble concentrating and making decisions at work and that he has trouble interacting with others and "would likely experience more problems if he was not self-employed in a position that allows for only limited contact with strangers/others."  Regarding mood, the examiner indicated that the Veteran endorsed depressed mood which appears to have arisen in the last few years in response to chronic PTSD symptoms and trying to cope with those symptoms.  

A May 2008 VA treatment record shows that the Veteran reported more problems with work and family.  He indicated that low motivation and concentration problems made it difficult to get anything done and that he was overwhelmed with trying to keep up with his small tax service business.  He also indicated that his siblings help him with his business.  He reported that he did not have the motivation to look for more clients and that "at present he is mostly serving as a consultant to his daughters who are essentially running the business."  The Veteran also admitted to "having denied his inner thoughts and feelings including at his C&P exam in June 2007."  The Veteran was assigned a GAF score of 48.

A June 2008 VA treatment record shows that the Veteran reported the he could not handle work anymore and that he was "having problems getting along."  

In a June 2008 statement, the Veteran's daughter reported that the Veteran's memory not good and that he was unable to focus.  She also reported that the Veteran had bad nights of dreams and memories and that his temper was getting worse.  She indicated that the Veteran displayed a drastic change in motivation in that he used to be very driven and "had a business that was doing okay, but for the most part he does not want to do the business anymore."  She indicated that "he doesn't have the energy or desire."  She reported that the Veteran used to be very involved with his grandchildren, "but recently he gets very irritated by them that he almost scares me."  She also indicated that the Veteran "does not go to games or the park with them like he used to he would rather just be in his house alone."

The Veteran's friend also submitted a statement in June 2008.  The friend reported that the Veteran does not have the energy or desire to tackle even the smallest projects and that the Veteran "has a heck of a time focusing on the matter at hand."  

An October 2008 VA treatment record shows that the Veteran described problems with sleep, pervasive anhedonia, and social isolation.  On examination the Veteran was dressed casually with good hygiene, and he was pleasant and cooperative.  His speech was normal in rate and rhythm, his mood was depressed, and his affect was brighter than his mood.  His thought process was linear and goal-directed, his thought content was appropriate, and he denied suicidal or homicidal ideation.  The Veteran was assigned a GAF score of 45.

The Veteran was afforded a VA examination in February 2011.  The examination, which was conducted in connection with a separate service connection claim for depression, was for mental disorders, other than PTSD.  The Veteran reported that he has some friends, but prefers to be a loner.  He reported a significant loss of interest in activities and a distant relationship with his children.  He indicated that he enjoys spending time with his grandchildren.  The Veteran reported that he was currently employed as a seasonal tax preparer for H&R Block, and he denied any difficulty with occupational functioning.  

On examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His speech was spontaneous, clear, and coherent, and his attitude was cooperative and guarded.  His affect was flat, his mood was anxious and depressed, and his attention and orientation were intact.  The Veteran's thought process was unremarkable.  As to thought content, the Veteran described recurrent thoughts of death, but denied active suicidal ideation.  There was no evidence of delusions, hallucinations, or inappropriate behavior.  The Veteran's judgment and insight were good. The Veteran endorsed obsessive or ritualistic behavior in the form of hypervigilance.  He denied panic attacks and homicidal ideation, but he endorsed passive suicidal ideation.  The Veteran's impulse control was fair, and he endorsed episodes of violence.  He reported that he used to be involved with physical fights, with the last occurrence about ten years previously.  He indicated that he continues to become irritable and verbally angry with others.  The Veteran reported problems with activities of daily living in that he becomes anxious in crowds and he experiences road rage.  

The examiner diagnosed the Veteran with PTSD and major depressive disorder.  The examiner indicated that the Veteran had a severe level of depressive symptoms, including depressed mood most of the day, diminished interest and pleasure in activities, sleep disturbance, fatigue, feelings of worthlessness and guilt, poor concentration, and recurrent thoughts of death, such as a desire to die, but without any active desire or plan to take action against his own life.  The examiner stated that the Veteran's "psychological symptoms cause clinically significant impairment with his social functioning and ability to complete activities of daily living such as shopping and driving without difficulty.  The [V]eteran has continued to work, but endorsed that this can lead to stress and strain in his life."  The examiner assigned a GAF score of 52 and opined that the Veteran's symptoms result in reduced reliability and productivity.  However, the examiner also indicated that "[f] or the purposes of this examination, this writer focused on the effects depression has had on his occupational and social functioning.  It is acknowledged that PTSD may contribute to additional problems in these areas, and the readers refer to the 2007 C&P examination for details."  The examiner also noted that "there is overlap between the effects that both PTSD and depression may have in these areas and are not possible to disentangle from one another."

A February 2012 VA treatment record shows that the Veteran continued to struggle working part-time preparing tax returns "out of necessity."  He had had to "get rid of his own business and filed for bankruptcy."  He was assigned a GAF score of 48.  

During the July 2012 hearing, the Veteran reported that he has been self-employed for years and that he had gotten to the point where he had so many flashbacks and sleeping problems that the next day he could not function.  He did not retire from his job, but rather he gave it up because he could not do it any longer.  He testified that he was unable to work and that he answered phones five hours a week and earned $80 per week.  The Veteran's witness testified that the Veteran was "basically a recluse."  

Taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Board finds that for the entire appeal period since the effective date of service connection, the Veteran's PTSD has most nearly approximated occupational and social impairment, with deficiencies in most areas.  

The above-cited evidence reflects that since the effective date of service connection in February 2007, the Veteran's PTSD has been manifested by depressed mood; anxiety; chronic sleep impairment; hypervigilance; anger; intrusive memories; isolation; avoidance; flashbacks; nightmares; irritability; concentration problems; mild memory loss; passive suicidal ideation; near continuous depression; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately-severe disability picture with deficiencies in most areas.  


III. TDIU prior to March 1, 2014

In the April 2013 remand, the Board found that a claim of entitlement to a TDIU had been raised as part of the claim for an increased rating for PTSD pursuant to the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an August 2015 rating decision, the RO granted entitlement to a TDIU from March 1, 2014, the date that it found that the Veteran had stopped working.  However, as noted in the Introduction, the claim of entitlement to a TDIU prior to that date remains before the Board.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

In light of the decision above to grant a 70 percent rating for PTSD, the schedular criteria for a TDIU were met prior to March 1, 2014.  38 C.F.R. § 4.16(a).  Thus, the remaining question concerns whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to March 1, 2014.  38 C.F.R. § 4.16(a).  

For a veteran to prevail on his claim for TDIU, the record must reflect that the Veteran is precluded from engaging in substantially gainful employment consistent with his education and occupational experience.  Substantially gainful employment is work which is more than marginal.  38 C.F.R. § 4.16(b).  

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  VA's Adjudication Procedure Manual, M21-1MR, indicates that when deciding whether self-employed individuals are unemployable, consider facts such as "low gross earnings that support a finding of marginal employment, especially when the amount of time lost from work due to SC disability is taken into account, or
high gross earnings that indicate the Veteran is capable of engaging in a substantially gainful occupation."  See M21-1MR IV.ii.2.F.3.b.  The manual also notes that "[t]he inability to make a profit is not always indicative of the inability to engage in substantially gainful employment."  Although the Board is not bound by VBA's M21-MR manual, it can be useful at time in deciding claims.

At the March 2013 VA examination, the Veteran reported that he had sold his tax preparation business to H&R Block, and was now payed $25 each work day to answer the telephone for one hour.

On his March 2014 VA Form 21-8940, Application for Individual Unemployability, the Veteran indicated that he last worked full-time in April 2009 and that he became too disabled to work in March 2014.  He reported that he was self-employed as a tax preparer from 1977 to April 2009, with average gross earnings of $6250 per month.  He reported that he worked for H&R Block from December 2009 to February 2014, with his highest gross earnings being $3000 per month.  He reported that his total earned income for the past 12 months was $5000.  

In May 2014, H&R Block submitted a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  It reported that the Veteran worked for H&R Block as a seasonal tax preparer from January 1, 2010 to March 15, 2014 and that the Veteran earned $16,313.45 in the 12 months preceding his last date of employment.  The form also shows that the Veteran's last payment of $129.32 was made on April 4, 2014.

The Veteran also submitted tax returns from 2007 through 2012.  In 2007, the Veteran's business had gross receipts of $119,382, a gross profit of $91,133 and a net profit of $11,196, and the Veteran claimed a total income of $11,196.  In 2008, the Veteran's business had gross receipts of $100,457, a gross profit of $52,980 and a net profit of $10,869, and the Veteran claimed a total income of $10,869.  There are no documents from 2009.  In 2010, the Veteran's business had a gross profit of $7,909 and a net loss of $2,599, and the Veteran earned $19,444 in wages.  In 2011, the Veteran's business had a gross income of $6,245 and a net loss of $4,368, and the Veteran earned $22,086 in wages.  In 2012, the Veteran's business had a gross income of $8,276 and a net loss of $3,711, and the Veteran earned $29,672 in wages.  In 2013, the Veteran earned $23,634 in wages.  

The poverty threshold for one individual was $10,590 in 2007; $11,201 in 2008; $10,956 in 2009; $11,139 in 2010; $11,484 in 2011; $11,720 in 2012 and $11,888 in 2013.  United States Census Bureau, Poverty Thresholds (May 16, 2016); www.census.gov/data/tables/time-series/demo/income-poverty/historical-overty-thresholds.html. 

These figures show that the Veteran's earned annual income was above the poverty level in 2007, 2010, 2011, 2012, and 2013.  It is debatable whether the Veteran's earned annual income was above the poverty threshold in 2008.  Earned income has been defined as income derived from wages, salaries, fees or the like, accruing from labor or services performed by the earner.  Dictionary.com "earned income," in Dictionary.com Unabridged. Source location: Random House, Inc. http://www.dictionary.com/browse/earned-income. Available: http://www.dictionary.com/. Accessed: July 21, 2016.  His gross receipts of over $100,000 in 2008 appear to have arisen from his in his work as a tax preparer.  This is consistent with his report at the 2013 examination that he had used to prepare 750 tax returns per year.

In light of the foregoing, the Board finds that the Veteran was engaged in substantially gainful employment prior to March 1, 2014.  The Court has held that "substantially gainful employment" is an occupation "that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works."  Faust v. West, 13 Vet. App. 342, 356 (2000).  Thus, the fact that the Veteran may have worked far fewer hours than he would have if not impaired by PTSD is not the deciding factor.  

The Board finds that the Veteran's actual employment in a substantially gainful occupation prior to March 1, 2014, is prima facie evidence of employability.  See Faust v. West, 13 Vet. App. 342 (2000) (where the claimant was actually employed at a substantially gainful occupation, such employment constituted, as a matter of law, "actual employability" for the purposes of 38 C.F.R. § 3.343(c)(1)).  The Board acknowledges the medical and lay evidence that the Veteran's service-connected PTSD impacted his occupational functioning prior to March 1, 2014.  However, to the extent there was a negative impact, it did not precluded the Veteran from obtaining and maintaining employment.  Moreover, insofar as the Veteran's service-connected PTSD had an effect on his occupational functioning, the schedular rating assigned above compensates the Veteran for such impairment.  

Without evidence to substantiate that the Veteran was unemployed prior to March 1, 2014, or that the Veteran's employment was not substantially gainful, the Board finds that the criteria for TDIU prior to March 1, 2014, are not met in this case.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating of 70 percent, but not higher, rating for PTSD is granted, for the entire period since the effective date of service connection.

Entitlement to a TDIU prior to March 1, 2014, is denied.


REMAND

In a June 2016, brief to the Board, the Veteran's representative at the Board contended that the appeal should be remanded for a new PTSD examination; because the Veteran "affirms that his service connected PTSD has worsened" and the last examination was in 2013.  While the record does not show that the Veteran has reported worsening since the last examination; the record does show that the Veteran stopped working after that examination and his cessation of employment served as the basis for the grant of TDIU.  This provides evidence of worsening since the last examination and requires a new examination.  Snuffer v. Gober, 10 Vet App 400 (1997).

Accordingly, the case is REMANDED for the following:

Schedule the Veteran for a VA examination to determine the current severity of the service-connected PTSD.  The examiner should review the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


